Citation Nr: 1718437	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  08-36 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a bilateral foot disability.

2.  Entitlement to a non-service-connected pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1955 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2006 and July 2007 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2009, the Veteran testified before the undersigned at a Board hearing at the RO in Chicago, Illinois.  A transcript of the hearing is included in the electronic claims file.  In April 2016, the Veteran testified before Veterans Law Judge (VLJ) McDonald at a videoconference hearing.  A transcript of the hearing is also included in the electronic claims file.  

Most recently in April 2017, the Veteran was sent a letter notifying him that when two hearings have been held by different VLJs concerning the same issues, the law requires that the Board assign a third VLJ to decide the common issues by way of a panel decision.  See 38 U.S.C.A. § 7102(a); 38 C.F.R. § 19.3.  The Veteran was afforded the opportunity for a third hearing on the common issue presented at the September 2009 and April 2016 hearings, and elected to have a third hearing.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  

During the pendency of the appeal, the Veterans Law Judge who conducted the April 2016 hearing retired.  As such, a panel decision regarding whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a bilateral foot disability is no longer necessary.  However, the Veteran is entitled to another hearing before the Board regarding his claim for entitlement to a non-service-connected pension.  See 38 C.F.R. § 20.707. 

As the Veteran has indicated that he wishes to have an additional hearing, a remand is again required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As mentioned above, in April 2016, the Veteran was afforded a Board hearing that was presided over by a Veterans Law Judge who has since retired.  In May 2017, in response to a Board hearing clarification letter, the Veteran requested a new Board hearing at the local RO (Travel Board hearing).  Therefore, the matter must now be returned to the AOJ to schedule the Veteran for a new Board hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing at his local RO, in accordance with applicable procedures.  

The Veteran should be notified that the VLJ who conducted his April 2016 hearing has retired from the Board and he should be given another opportunity to report for a hearing to provide testimony regarding his claims.  However, as such, a panel decision on the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for a bilateral foot disability is no longer necessary, unless he provides further testimony on that issue.

The Veteran should be notified in writing of the date, time, and location of the hearing.  A copy of this letter should be placed in the record.

After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for a scheduled hearing, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




